Opinion issued January 22, 2004










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01–04–00011–CV
____________

IN RE R. WAYNE JOHNSON, Relator




Original Proceeding on Petition for Writ of Mandamus




O P I N I O NOn January 12, 2004, relator R. Wayne Johnson filed a petition for a writ of
mandamus complaining of Montgomery County District Clerk Barbara Gladden
Adamick.
          A court of appeals or a justice of the court has jurisdiction to issue writs—other
than writs of mandamus against a district or county court judge in the court of appeals
district—only when necessary to enforce the jurisdiction of the appellate court.  Tex.
Gov’t Code Ann. § 22.221(a), (b) (Vernon Supp. 2004).  Because (1) Montgomery
County is in the Ninth Court of Appeals District, not in the First Court of Appeals
District, (2) this is not a petition requesting this Court to issue a writ of mandamus
against a district or county court judge, and (3) this is not a petition to enforce this
Court’s jurisdiction, we have no subject-matter jurisdiction to issue a writ of
mandamus directed at Clerk Adamick.  See Tex. Gov’t Code Ann. § 22.201(b), (j)
(Vernon Supp. 2004).
          Without reaching the merits of Johnson’s petition for a writ of mandamus, we
dismiss it for want of jurisdiction.
 
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Higley.